Case 2:21-mj-03422-DUTY Document 15 Filed 07/30/21 Page 1 of 4 Page ID #:56



                    ~i                              :!
                                                                   1'                      --~
 1                       CLF K!                --
                                                                             ~_.~_
                                                                                                        i
                               ~~ti~~                                        ~ ~~          1„`~,

                         CANS; F+LD' ~•
                                        r ~~~~           '~                  I.~ _ ___..           __
                         BY       ~---                                  @Y


 J


 6                               UNITED STATES DISTRICT COURT
 7                             CENTRAL DISTRICT OF CALIFORNIA
 8
     LJI~TITED STATES OF AMERICA,
 9

10                                       Plaintiff,           CASE NO. MJ-21-03422
11                             v.

12 GABRIAN WEHMEYER,                                          ORDER OF DETENTION
13

14                                       Defendant.
l~

16                                                            I.

17       A.(~ On motion of the Government in a case allegedly involving:
18            1. O         a crime of violence.
19           2. O          an offense with maximum sentence of life imprisonment or death.
20           3.(~ a narcotics or controlled substance offense with maximum sentence
21                         often or more years .
22           4.()          any felony -where the defendant has been convicted oftwo or more
23                         prior offenses described above.
24           5.()          any felony that is not otherwise a crime of violence that involves a
25                          minor victim, or possession or use of a firearm or destructive device
26                         or any other dangerous weapon, or a failure to register under 18
?~                         U.S.0 § 2250.
~g       B.(y~ On motion by the Government /( )on Court's own motion, in a case

                                    ORDER OF DETENTION AFTER HEARING (l8 U.S.C. §31~2(i))

     CR-94(06/07)                                                                                           Pace 1 of ~
Case 2:21-mj-03422-DUTY Document 15 Filed 07/30/21 Page 2 of 4 Page ID #:57



  1                      allegedly involving:
  2           (~ On the further allegation by the Government of:
  3             1. (v~ a serious risk that the defendant will flee.
  4             2.()        a serious risk that the defendant will:
  5                   a.( )obstruct or attempt to obstruct justice.
  6                   b.( )threaten, injure, or intimidate a prospective witness or juror or
  7                         attempt to do so.
  8        C. The Government(~s/()is not entitled to a rebuttable presumption that no
  9             condition or combination ofconditions will reasonably assure the defendant's
 10             appearance as required and the safety of any person or the community.
 11

 12                                                      II.

 13        A.(~ The Court finds that no condition or combination of conditions will
 14                      reasonably assure:
 15             1.(~ the appearance of the defendant as required.
 16                   (v~ and/or
 17            2.(~ the safety of any person or the community.
 18        B. (►~ The Court finds that the defendant has not rebutted by sufficient
 19                      evidence to the contrary the presumption provided by statute.
 20

 21                                                     III.

 22        The Court has considered:
 23        A. the nature and circumstances of the offenses) charged, including whether the
 24            offense is a crime of violence, a Federal crime of terrorism, or involves a minor
 25             victim or a controlled substance, firearm, explosive, or destructive device;
 26       B. the weight of evidence against the defendant;
 27       C. the history and characteristics of the defendant; and
 28       D. the nature and seriousness of the danger to any person or to the community.

                                 ORDER OF DETENTION AFTER HEARING (18 LJ.S.C. §3142(1))

      CR-94 (06/07)                                                                       Page 2 of 4
Case 2:21-mj-03422-DUTY Document 15 Filed 07/30/21 Page 3 of 4 Page ID #:58



  1                                                        IV.
  2        The Court also has considered all the evidence adduced at the hearing and the
  3        arguments          and/or statements        of counsel, and              the    Pretrial   Services
  4        Report/recommendation.
  5

  6                                                        \i~

  7        The Court bases the foregoing findings) on the following:
  8        A.(~ As to flight risk: ►'~~~ ~ ~- ~~-~lSe s '~ ~-1,~n.~,~1,~ ~,t' ec~
  9                   back eu,,~~l cued ~~' l~.nce. ~n~r vn.c~.-h'e~ ~ ho ba~.Q
 10                   re.~ n,r ,s > ~n b ~—amc~ ~,h U ~c isus ~►~-h ~
 11

 12

 13

 14

 15

 16                           • ~. ~ -          ' t. ~ 1              ~                   ~/~l X11
 17                                        .~
 18                    . ~~    t .... r ~          /.II +                       a

 19

 20

 21

 22

 23

 24                                                        VI.
 25        A. ( )        The Court finds that a serious risk exists that the defendant will:
 26                   1. ( )obstruct or attempt to obstruct justice.
 27                   2. ( )attempt to/ ( )threaten, injure or intimidate a witness or juror.
 28

                                  ORDER OF DETENTION AFTER HEARING (18 U,S.C. §3142(1))

      CR-94 (06/07)                                                                                    Page 3 of 4
Case 2:21-mj-03422-DUTY Document 15 Filed 07/30/21 Page 4 of 4 Page ID #:59



  1        B. The Court bases the foregoing findings) on the following:
  2
  3
  4
  5
  6
  7
  8
  9                                                  VII.
 10
           A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
 12        B. IT IS FURTHER ORDERED that the defendant be committed to the
 13            custody of the Attorney General for confinement in a corrections facility
 14            separate, to the extent practicable, from persons awaiting or serving
 15            sentences or being held in custody pending appeal.
 16        C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
 17            opportunity for private consultation with counsel.
 18       D. IT IS FURTHER ORDERED that, on order of a Court of the United States
 19            or on request of any attorney for the Government, the person in charge of
 20            the corrections facility in which the defendant is confined deliver the
 21            defendant to a United States marshal for the purpose of an appearance in
 22            connection with a court proceeding.
 23
 24
 25
 26 ~ DATED: July 30, 2021                         G~(~-~
                                                   HONORABLE LICIA G.   SENBERG
 27                                                UNITED STATES MAGIST TE JUDGE
 28

                              ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      CR-94 (06/07)                                                                      Page 4 of4
